      Case 4:18-cv-00821-O Document 62 Filed 08/19/20         Page 1 of 7 PageID 345



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 DAVID KELLEY,                                §
                                              §
      Plaintiff,                              §
                                              §
 v.                                           §   Civil Action No. 4:18-cv-00821-O
                                              §
 ROGER DEEDS,                                 §
                                              §
      Defendant.                              §

                       MEMORANDUM OPINION AND ORDER

         Before the Court are Defendant Sheriff Roger Deeds’s (“Sheriff Deeds”) Motion

for Summary Judgment (ECF No. 47), Plaintiff David Kelley’s (“Kelley”) Response (ECF

No. 55), and Sheriff Deeds’s Reply (ECF No. 56). Having considered the motion, briefing,

and applicable law, the Court finds that Sherriff Deeds’s Motion for Summary Judgment

should be and is hereby GRANTED. Accordingly, Kelley’s claims against Sheriff Deeds

are hereby DISMISSED with prejudice.

                                     BACKGROUND

         Kelley was arrested for various drug-related offenses by the Hood County Sheriff’s

Office on March 4, 2013. Def.’s App. Supp. Mot. Summ. J., at 1 (“Def.’s App.”), ECF

No. 48. Kelley pleaded not guilty to the charges against him, and a jury in Hood County

found him guilty on October 10, 2013. Def’s App. at 2–9. The jury sentenced Kelley to

two 99-year sentences for his crimes. Id. Kelley is currently serving these sentences in

TDCJ-ID in Anderson County. Id.
   Case 4:18-cv-00821-O Document 62 Filed 08/19/20            Page 2 of 7 PageID 346



       While awaiting his transfer to TDCJ-ID, Kelley was incarcerated in the Hood

County Jail. Id. Kelley was housed in the separation cell at his own request. Def.’s App.

at 10. On October 30, 2013, Hood County Jail staff conducted a routine random inspection

Kelley’s cell. Id. at 11–15. Lieutenant A. Jones entered Kelley’s cell and observed him

standing by the shower, ostensibly washing his clothes. Id.

       While inspecting the cell, Lt. Jones noticed that Kelley had hung a t-shirt and socks

on a television stand which was mounted in the upper corner of his cell. Id. Upon closer

inspection, Lt. Jones saw two loose bolts protruding from the front of the television stand.

Id. He immediately removed the clothing hanging there and discovered that the television

stand was very loose. Id. Lt. Jones tested the bolts and was easily able to pull them from

the wall. Id.

       After discovering the loose bolts, Lt. Jones then proceeded to inspect the shower

where he discovered a large hole in the cinderblock wall of the shower that appeared to

have been dug out with some sort of tool. Id. The hole measured approximately six inches

in diameter and appeared to have been approximately one-half inch deep. Id.

       Upon discovering the hole in the shower wall, Lt. Jones called upon another jailer

to remove Kelley from his cell and conduct an unclothed body search of him. Id. Lt. Jones

then informed various members of the administrative staff of the damage to the wall, and

the matter was recorded in Kelley’s file as an escape attempt. Id.

       Kelley alleges that the record of the escape attempt has followed him, and that he

has been denied certain privileges while incarcerated in TDCJ as a result. Pl.’s Original

Compl., 6, 8. Specifically, Kelley alleges that the references to an escape attempt have

                                             2
   Case 4:18-cv-00821-O Document 62 Filed 08/19/20             Page 3 of 7 PageID 347



harmed his reputation, precluded him from participating in educational opportunities,

prevented him from obtaining more favorable living conditions, as well as prevented him

from obtaining the privilege to wear a beard for religious reasons. Id. Kelley claims that

the record of the escape attempt amounts to a violation of his constitutional right to due

process. Id. Kelley seeks no money damages in his lawsuit, only that the Court order Sheriff

Deeds to redact any mention of the alleged escape attempt from his record.

                                  LEGAL STANDARD

       Summary judgment is proper when the pleadings and evidence on file show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56(a). “[T]he substantive law will identify which facts

are material.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505 (1986).

A genuine dispute as to any material fact exists “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id. The movant makes a showing that

there is no genuine dispute as to any material fact by informing the court of the basis of its

motion and by identifying the portions of the record which reveal there are no genuine

material fact issues. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548 (1986);

FED. R. CIV. P. 56(c).

       When reviewing the evidence on a motion for summary judgment, the court must

decide all reasonable doubts and inferences in the light most favorable to the non-movant.

See Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir. 1988). The court cannot

make a credibility determination in light of conflicting evidence or competing inferences.

Anderson, 477 U.S. at 255. As long as there appears to be some support for the disputed

                                              3
     Case 4:18-cv-00821-O Document 62 Filed 08/19/20            Page 4 of 7 PageID 348



allegations such that “reasonable minds could differ as to the import of the evidence,” the

motion for summary judgment must be denied. Id. at 250.

                                        ANALYSIS

A.      Kelley’s Claims are Time-Barred

        Section 1983 provides a federal cause of action but it does not establish a statute of

limitations, so federal courts look to the law of the forum state to determine the length of

the applicable statute of limitations. See Wallace v. Kato, 549 U.S. 384, 387 (2007). The

statute of limitations for a suit brought under Section 1983 is determined by the general

statute of limitations governing personal injuries in the forum state. See Pete v. Metcalfe,

8 F.3d 214, 217 (5th Cir. 1993). Texas has a two-year statute of limitations for personal

injury claims. Hatchett v. Nettles, 201 F.3d 651, 653 (5th Cir. 2000). “The limitations

period begins to run when the plaintiff ‘becomes aware that he has suffered an injury or

has sufficient information to know that he has been injured.’” Hitt v. Connell, 301 F.2d

240, 246 (5th Cir. 2002) (quoting Helton v. Clements, 832 F.2d 332, 335 (5th Cir. 1987)).

        Kelley alleges in his Complaint that the escape attempt of which he complains

occurred “on or about November 1, 2013.” Pl.’s Original Compl. at 4. Kelley

unequivocally states that he discovered the facts upon which he bases this litigation on

Monday, November 4, 2013. Id. Therefore, the statute of limitations with respect to

Kelley’s claims in this litigation expired on November 4, 2015. See Chester v. Samuels,

740 F. App’x 410, 411 (5th Cir. 2018) (per curiam) (“A prisoner’s verified complaint is

competent summary judgment evidence, and, as the nonmovant, we presume his verified

version of any disputed fact to be true.”). As Kelley filed his Complaint on October 2,

                                              4
     Case 4:18-cv-00821-O Document 62 Filed 08/19/20              Page 5 of 7 PageID 349



2018—almost three years after the applicable statutes of limitations had expired—his

claims are time barred.

        Accordingly, Sherriff Deeds’s Motion for Summary Judgement is GRANTED and

Kelley’s claims are hereby DISMISSED WITH PREJUDICE.

B.      A Section 1983 Claim Cannot be Premised on Respondeat Superior

        While Kelley’s claims are time barred due to the expiration of the statute of

limitations, the Court alternatively finds that Kelley’s claims cannot survive Sherriff

Deeds’s Motion for Summary Judgment as they are premised solely on respondeat

superior.

        A defendant in a Section 1983 claim may not be held liable solely on the basis of

respondeat superior. See Monell v. Dep’t of Social Servs., 436 U.S. 658, 691 (1978). The

Supreme Court held that the term “supervisory liability” in the context of a Section 1983

lawsuit is a “misnomer” since “[e]ach Government official, his or her title notwithstanding,

is only liable for his or her own misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).

Further, the Supreme Court has rejected the argument that government officials may be

held liable merely because they had knowledge or acquiesced in their subordinate’s

misconduct. Id. Thus, because vicarious liability is inapplicable in a Section 1983 suit, “a

plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Id. at 676.

        Supervisory officials can be held liable only if the plaintiff demonstrates either: (1)

the supervisor’s personal involvement in the constitutional deprivation, or (2) a sufficient

causal connection between the supervisor’s wrongful conduct and the deprivation.

                                               5
     Case 4:18-cv-00821-O Document 62 Filed 08/19/20           Page 6 of 7 PageID 350



Thompkins v. Belt, 828 F.2d 298, 303–04 (5th Cir. 1987). There must be an affirmative

link between the injury and the defendant’s conduct. Id. at 304; see also Thompson v.

Steele, 709 F.2d 381, 382 (5th Cir. 1983) (citing Rizzo v. Goode, 423 U.S. 362, 96 (1976)).

        Kelley has not alleged, and the summary judgement evidence conclusively

establishes that Sheriff Deeds personally took no action relating to the escape attempt.

Def.’s App. at 17. Further, Kelley has not alleged, and the summary judgment evidence

conclusively establishes that there is no causal connection between Sherriff Deeds’s actions

and the alleged deprivation. Since Sheriff Deeds cannot be held liable under the theory of

respondeat superior, because Kelley sets forth no evidence to show Sherriff Deeds is

responsible in a supervisory capacity, Kelley’s Section 1983 claim fails.

        Accordingly, Sherriff Deeds’s Motion for Summary Judgement is GRANTED and

Kelley’s claims are hereby DISMISSED WITH PREJUDICE.

C.      Qualified Immunity

      Because the Court holds that Kelley’s claims are time-barred and that Sherriff Deeds

cannot be liable under respondeat superior, the Court need not examine whether Sherriff

Deeds is entitled to qualified immunity. See, e.g., Twillie v. Foulk, 360 F. App’x 301, 304

n.5 (3d Cir. 2010) (noting that the court need not address the application of the doctrine of

qualified immunity when summary judgment was affirmed on other grounds).

                                     CONCLUSION

        For the foregoing reasons, the Court finds that Defendant’s Motion for Summary

Judgment (ECF No. 47) should be and is hereby GRANTED. Accordingly, Kelley’s

claims against Sherriff Deeds are hereby DISMISSED with prejudice.

                                             6
Case 4:18-cv-00821-O Document 62 Filed 08/19/20    Page 7 of 7 PageID 351



   SO ORDERED on this 19th day of August, 2020.



                                       _____________________________________
                                       Reed O’Connor
                                       UNITED STATES DISTRICT JUDGE




                                   7
